        Case 1:21-cv-01333-JPB Document 49 Filed 06/30/21 Page 1 of 7




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
ASIAN AMERICANS
     ADVANCING
JUSTICE-ATLANTA, et al.,

      Plaintiffs,

v.                                           CIVIL ACTION
                                             FILE NO. 1:21-CV-01333-JPB
BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State, et al.,

     Defendants.
______________________________

           WAIVER OF SERVICE FOR COUNTY DEFENDANTS

      The following Defendants, collectively representing the various County

Boards of Elections and Registrations, along with all County Election Officials

named as parties to this action (hereinafter the “County Defendants”), by their

undersigned attorneys, reserve all defenses or objections to the lawsuit, the court’s

jurisdiction, and the venue of the action, but waive any objections to the absence of

a summons or of service of the summons and First Amended Complaint [Doc. 27].

1) FULTON COUNTY REGISTRATION AND ELECTIONS BOARD, ALEX

WAN, MARK WINGATE, KATHLEEN D. RUTH, VERNETTA K. NURIDDIN,

and AARON V. JOHNSON, Members of the Fulton County Registration and


                                         1
        Case 1:21-cv-01333-JPB Document 49 Filed 06/30/21 Page 2 of 7




Elections Board, in their official capacities, RICHARD L. BARRON, Director of

the Fulton County Registrations and Elections board, in his official capacity

(collectively the “Fulton County Defendants”),

2) DEKALB COUNTY BOARD OF REGISTRATIONS AND ELECTIONS,

ANTHONY LEWIS, SUSAN MOTTER, DELE L. SMITH, SAMUEL E.

TILLMAN, and BAOKY N. VU, Members of the DeKalb County Board of

Registrations and Elections, in their official capacities, ERICA HAMILTON,

Director of Voter Registration and Elections in DeKalb County, in her official

capacity (collectively the “DeKalb County Defendants”),

3) GWINNETT COUNTY BOARD OF RGISTRATIONS AND ELECTIONS,

ALICE O’LENICK, WANDY TAYLOR, STEPHEN W. DAY, GEORGE

AWUKU, and SANTIAGO MARQUEZ, 1 Members of the Gwinnett County Board

of Registrations and Elections, in their official capacities, KELVIN WILLIAMS,2

Director of the Gwinnett County Board of Registrations and Elections, in his official

capacity (collectively the “Gwinnett County Defendants”),




1
  Plaintiffs have filed an Unopposed Motion to Substitute Party John Doe for
Santiago Martinez [Doc. 37], which remains pending.
2
  Plaintiffs filed a Consent Motion to Substitute Kelvin Williams for Lynn Ledford
[Doc. 35], which remains pending. Ms. Ledford is no longer the Director of the
Gwinnett County Board of Registrations and Elections, has not been served in this
action, and does not waive service of process.

                                         2
        Case 1:21-cv-01333-JPB Document 49 Filed 06/30/21 Page 3 of 7




4) COBB COUNTY BOARD OF ELECTIONS AND REGISTRATION, PHIL

DANIELL, FRED AIKEN, PAT GARTLAND, JESSICA M. BROOKS, and

DARYL O. WILSON, JR., Members of the Cobb County Board of Elections and

Registration, in their official capacities, JANINE EVELER, Director of the Cobb

County Board of Elections and Registration, in her official capacity (collectively the

“Cobb County Defendants”),

5) CLAYTON COUNTY BOARD OF ELECTIONS AND REGISTRATION,

DARLENE JOHNSON, DIANE GIVENS, CAROL WESLEY, DOROTHY F.

HALL, and PATRICIA PULLAR, Members of the Clayton County Board of

Elections and Registration, in their official capacities, SHAUNA DOZIER, Clayton

County Elections Director, in her official capacity (collectively the “Clayton County

Defendants”), and

6) FORSYTH COUNTY BOARD OF VOTER REGISTRATIONS AND

ELECTIONS, BARBARA LUTH, MATTHEW BLENDER, JOEL NATT, CARLA

RADZIKINAS, and RANDY INGRAM, Members of the Forsyth County

Registrations and Elections Board, in their official capacities, MANDI B. SMITH,

Director of the Forsyth County Board of Elections and Registration in her official

capacity (collectively the “Forsyth County Defendants”).




                                          3
        Case 1:21-cv-01333-JPB Document 49 Filed 06/30/21 Page 4 of 7




      The Parties have agreed that the County Defendants will have until July 12,

2021 to respond to the First Amended Complaint and will file a motion seeking an

order from the Court to set that date.

      Respectfully submitted this 30th day of June, 2021.

DEKALB COUNTY BOARD OF REGISTRATIONS AND ELECTIONS,
ANTHONY LEWIS, SUSAN MOTTER, DELE L. SMITH, SAMUEL E.
TILLMAN, and BAOKY N. VU, Members of the DeKalb County Board of
Registrations and Elections, in their official capacities;

By:                       DEKALB COUNTY LAW DEPARTMENT
                          /s/ Irene B. Vander Els
                          Irene B. Vander Els
                          Georgia Bar No. 033663
                          ivanderels@dekalbcountyga.gov
                          Bennett D. Bryan
                          Georgia Bar No. 157099
                          bdbryan@dekalbcountyga.gov
                          Attorneys for DeKalb County Defendants

COBB COUNTY BOARD OF ELECTIONS AND REGISTRATION, PHIL
DANIELL, FRED AIKEN, PAT GARTLAND, JESSICA M. BROOKS, and
DARYL O. WILSON, JR., Members of the Cobb County Board of Elections and
Registration, in their official capacities, JANINE EVELER, Director of the Cobb
County Board of Elections and Registration, in her official capacity;

BY:                       HAYNIE, LITCHFIELD & WHITE, PC
                          /s/ Daniel W. White
                          DANIEL W. WHITE
                          Georgia Bar No. 153033
                          Haynie, Litchfield & White, PC
                          222 Washington Avenue
                          Marietta, GA 30060
                          (770) 422-8900


                                         4
       Case 1:21-cv-01333-JPB Document 49 Filed 06/30/21 Page 5 of 7




                       dwhite@hlw-law.com
                       Attorneys for Cobb County Defendants

FULTON COUNTY REGISTRATION AND ELECTIONS BOARD, ALEX WAN,
MARK WINGATE, KATHLEEN D. RUTH, VERNETTA K. NURIDDIN, and
AARON V. JOHNSON, Members of the Fulton County Registration and Elections
Board, in their official capacities, RICHARD L. BARRON, Director of the Fulton
County Registrations and Elections board, in his official capacity;

By:                    OFFICE OF THE FULTON COUNTY ATTORNEY
                       /s/ Kaye Woodard Burwell
                       Georgia Bar Number: 775060
                       kaye.burwell@fultoncountyga.gov
                       Cheryl Ringer
                       Georgia Bar Number: 557420
                       cheryl.ringer@fultoncountyga.gov
                       David R. Lowman
                       Georgia Bar Number: 460298
                       david.lowman@fultoncountyga.gov
                       Attorneys for Fulton County Defendants

GWINNETT COUNTY BOARD OF REGISTRATIONS AND ELECTIONS,
ALICE O’LENICK, WANDY TAYLOR, STEPHEN W. DAY, GEORGE
AWUKU, and SANTIAGO MARQUEZ, Members of the Gwinnett County Board
of Registrations and Elections, in their official capacities,
KELVIN WILLIAMS, Director of the Gwinnett County Board of Registrations and
Elections, in his official capacity;

By:                          GWINNETT COUNTY LAW DEPARTMENT
                             /s/ Tuwanda Rush Williams
                             Tuwanda Rush Williams
                             Deputy County Attorney
                             Georgia Bar No: 619545
                             tuwanda.williams@gwinnettcounty.com
                             /s/ Melanie F. Wilson

                                      5
        Case 1:21-cv-01333-JPB Document 49 Filed 06/30/21 Page 6 of 7




                               Melanie F. Wilson
                               Senior Assistant County Attorney
                               Georgia Bar No. 768870
                               Melanie.wilson@gwinnettcounty.com
                               Attorneys for Gwinnett County Defendants

CLAYTON COUNTY BOARD OF ELECTIONS AND REGISTRATION,
DARLENE JOHNSON, DIANE GIVENS, CAROL WESLEY, DOROTHY F.
HALL, and PATRICIA PULLAR, Members of the Clayton County Board of
Elections and Registration, in their official capacities, SHAUNA DOZIER, Clayton
County Elections Director, in her official capacity;

By:                                  FREEMAN MATHIS & GARY, LLP
                                      /s/ Jack R. Hancock
                                      Jack R. Hancock
                                      Georgia Bar No. 322450
                                      jhancock@fmglaw.com
                                      A. Ali Sabzevari
                                      Georgia Bar No. 941527
                                      asabzevari@fmglaw.com
                                      Freeman Mathis & Gary, LLP
                                      661 Forest Parkway, Suite E
                                      Forest Park, Georgia 30297
                                      (404) 366-1000 (telephone)
                                      (404) 361-3223 (facsimile)
                                       Counsel for the Clayton County Defendants

FORSYTH COUNTY BOARD OF VOTER REGISTRATIONS AND
ELECTIONS, BARBARA LUTH, MATTHEW BLENDER, JOEL NATT, CARLA
RADZIKINAS, and RANDY INGRAM, Members of the Forsyth County
Registrations and Elections Board, in their official capacities, MANDI B. SMITH,
Director of the Forsyth County Board of Elections and Registration in her official
capacity;

By:                                  JARRARD & DAVIS LLP
                                      /s/ Patrick D. Jaugstetter

                                        6
        Case 1:21-cv-01333-JPB Document 49 Filed 06/30/21 Page 7 of 7




                                       Patrick D. Jaugstetter
                                       Georgia Bar No. 389680
                                       patrickj@jarrard-davis.com
                                       Jarrard & Davis LLP
                                       222 Webb Street
                                       Cumming, Georgia 30040
                                       (678) 455-7150 (telephone)
                                       (678) 455-7149 (facsimile)
                                        Counsel for the Forsyth County Defendants

                       CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared in accordance
with the font type and margin requirements of L.R. 5.1, using the font type of Times
New Roman and a point size of 14.
Dated: June 30, 2021



                                                   /s/ Irene B. Vander Els
                                                   Irene B. Vander Els




                                         7
